IN THE SUPREME COURT OF PENNSYLVANIA


In the Matter of                           :   No. 2626 Disciplinary Docket No. 3
                                           :
DONALD B. MOREMAN                          :   Board File No. C4-19-354
                                           :
                                           :   (Court of Common Pleas of Fayette
                                           :   County, No. CP-26-CR-127-2019)
                                           :
                                           :   Attorney Registration No. 47805
                                           :
                                           :   (Fayette County)


                                        ORDER

PER CURIAM
       AND NOW, this 30th day of July, 2019, upon review of the responses to a rule to

show cause why Donald B. Moreman should not be placed on temporary suspension, the

Rule is made absolute, and he is placed on temporary suspension. See Pa.R.D.E.

214(d)(2). He shall comply with all the provisions of Pa.R.D.E. 217.